GOTHARD, Judge,
dissenting.
The jury responded affirmatively to the interrogatory, which asked whether the accident was “the proximate cause of the injuries sustained by Anna Schindler and Raymond Schindler.” Apparently, the amount awarded to Anna Schindler represented the medical expenses and pain and suffering related to her jaw injury alone, with no consideration of the psychiatric expenses.
Expert testimony at trial indicated that the physical injuries triggered emotional symptoms that necessitated psychotherapy, with expenses amounting to nearly $17,000. Emotional disorders arising from physical injuries are compensable when established by medical testimony. Nicholas v. Voiron, 568 So.2d 1139 (La.App. 5th Cir.1990). This is true even where there is an underly*1067ing psychological problem. American Motorist v. American Rent-All, 579 So.2d 429 (La.1991); Miley v. Landry, 582 So.2d 833 (La.1991). Mrs. Schindler’s treating psychiatrist diagnosed her as suffering from post traumatic disorder resulting from the accident, while medical experts for the defense were of the opinion that she had a “histrionic” personality disorder which predated the accident and that her emotional problems were unrelated to the accident.
Although Mrs. Schindler may have had underlying psychological problems, there is no evidence that she had previously been unable to function, was suicidal, or required psychiatric intervention. I believe that the plaintiff carried her burden of showing that her psychiatric problems were related to the accident and they should have been considered in the award. Accordingly, I respectfully dissent.